DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11157260. Although the claims at issue are not identical, they are not patentably distinct from each other mapping of independent claims is as follow:
Application:17483,472
Patent:11157260
1. A tangible, non-transitory, machine-readable medium storing instructions that, when executed by one or more processors, effectuate operations comprising:

obtaining, with a computer system, a first directed graph having nodes and directed edges connecting respective pairs of the nodes, the nodes representing entities in an ontology, the edges indicating relationships between entities represented by the respective pairs of nodes, at least some of the edges indicating different types of relationships among a plurality of relationships; 

obtaining, with the computer system, a set of logic rules, at least some of the logic rules indicating that a first relationship among the plurality of relationships entails a second relationship among the plurality of relationships; 



forming, with the computer system, a second directed graph that consumes less memory than the first directed graph by applying the set of logic rules to the first directed graph to detect information in the first directed graph that is entailed by other information in the first directed graph, the second directed graph encoding information sufficient to re-form the first directed graph through application of the logic rules, the second directed graph omitting at least some of the information in the first directed graph that the set of logic rules indicate is entailed in other information in the second directed graph;


 and storing, with the computer system, the second directed graph in memory.
1. A method for improving storage and retrieval of information using an acyclic subgraph, the method comprising: 

generating an extended ontology from an ontology such that one or more classes of the extended ontology is associated with a marker; receiving input data; generating, based on the extended ontology and the marker associated with the one or more classes of the extended ontology, a subgraph representation of the input data, 

the subgraph representation omitting at least one piece of information included in a first graph representation of the input data, and the subgraph representation including a plurality of acyclic subgraphs; 



and providing an acyclic subgraph of the plurality of acyclic subgraphs as an input to an executable program, wherein application of rules associated with the extended ontology by the executable program causes a cyclic graph to be generated from the acyclic subgraph such that the cyclic graph comprises one or more pieces of information omitted from the acyclic subgraph.









storing the plurality of acyclic subgraphs in one or more databases;




Claims 1-20 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11157260. Although the claims at issue are not identical, they are not patentably distinct from each other mapping of independent claims is as follow:
Application:17483,472
Patent:10346154
1. A tangible, non-transitory, machine-readable medium storing instructions that, when executed by one or more processors, effectuate operations comprising:


obtaining, with a computer system, a first directed graph having nodes and directed edges connecting respective pairs of the nodes, the nodes representing entities in an ontology, the edges indicating relationships between entities represented by the respective pairs of nodes, at least some of the edges indicating different types of relationships among a plurality of relationships; 







obtaining, with the computer system, a set of logic rules, at least some of the logic rules indicating that a first relationship among the plurality of relationships entails a second relationship among the plurality of relationships; 



forming, with the computer system, a second directed graph that consumes less memory than the first directed graph by applying the set of logic rules to the first directed graph to detect information in the first directed graph that is entailed by other information in the first directed graph, the second directed graph encoding information sufficient to re-form the first directed graph through application of the logic rules, the second directed graph omitting at least some of the information in the first directed graph that the set of logic rules indicate is entailed in other information in the second directed graph;










 and storing, with the computer system, the second directed graph in memory.
1. (Currently Amended) A method of creating an ontology from document-extracted objects and providing supplemental functionalities to an executable …
, the method comprising: 

extracting objects from a collection of documents; converting the objects to one or more data sets having a pre-defined format; defining one or more relationships between the one or more data sets; generating an ontology based on (i) the one or more data sets and (ii) the one or more relationships; generating, based on the generated ontology, supplemental information for an executable program, wherein the supplemental information is related to one or more functionalities of an application to be added to the executable program; 

providing the supplemental information as input to the executable program, wherein the supplemental information, at least in part, causes the one or more functionalities of the application be made available via the executable program updating the ontology based on (i) one or more additional data sets and (ii) one or more additional 

relationships to generate an updated version of the ontology such that subsequent supplemental information derived from the updated version of the ontology is related to one or more additional application functionalities, the one or more additional application functionalities not being in the supplemental information generated based on an older version of the ontology; generating, based on the updated version of the ontology, the subsequent supplemental information for the executable program, wherein the subsequent supplemental information is related to the one or more additional application functionalities to be added to the executable program; and providing the subsequent supplemental information as input to the executable program, wherein the subsequent supplemental information, 

at least in part, causes the one or more additional application functionalities to be made available via the executable program


Pertinent arts:
US 8978010 B1:
During compilation of the source artifacts, it can be discovered that some source artifacts did not need to be compiled, and associated nodes in the dependency graph can be pruned. Pruning can result in removal of nodes for source artifacts that are yet to be compiled, and compilation for source artifacts associated with such nodes in the dependency graph can be avoided.

US 20070162903 A1:
the nodes in the list are other possible fragments to be considered if the software re-designer intends to remove a node from strong component in order to simplify the system. the potential nodes to be removed from the strong component are ranked by the effect on the overall system NCCD if they (and all of their dependency arcs) were removed from the system.

US20150033106A1
exploring a representation of a graph database, a user can wish to add, modify, and/or remove data within the graph database and/or modify the layout of the generated representation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191